                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

WALMART INC.                                   §
                                               §
v.                                             §    CIVIL NO. 4:20-CV-817-SDJ
                                               §
U.S. DRUG ENFORCEMENT                          §
ADMINISTRATION, ET AL.                         §

                                          ORDER
       Before the Court are three pending motions: Walmart’s Motion for Partial

Summary Judgment, (Dkt. #21), the Government’s Motion to Dismiss for Lack of

Jurisdiction, (Dkt. #43), and the Government’s Motion to Stay Partial Summary

Judgment Briefing, (Dkt. #44).1 Walmart has responded in opposition to the

Government’s Motion to Stay Partial Summary Judgment Briefing. (Dkt. #46).

Having received these motions and conducted a status conference with the parties on

December 7, 2020, the Court will proceed as follows.

       It is hereby ORDERED that the Government’s deadline to respond to

Walmart’s Motion for Partial Summary Judgment is STAYED pending further order

of the Court. It is further ORDERED that Walmart’s deadline to respond to the

Government’s Motion to Dismiss for Lack of Jurisdiction is STAYED pending further

order of the Court.




       1 Plaintiff Walmart Inc. has sued the following Defendants: the U.S. Department of
Justice; William Barr, Attorney General of the United States, in his official capacity; the U.S.
Drug Enforcement Administration (DEA); and Timothy Shea, Acting Administrator of the
DEA, in his official capacity. This Order refers to Defendants collectively as “the
Government.”
      Once the Government’s Motion to Stay Partial Summary Judgment Briefing

has been adjudicated, the Court will enter an order addressing the briefing schedule

for Walmart’s Motion for Partial Summary Judgment and the Government’s Motion

to Dismiss for Lack of Jurisdiction.

          So ORDERED and SIGNED this 8th day of December, 2020.




                                                    ____________________________________
                                                    SEAN D. JORDAN
                                                    UNITED STATES DISTRICT JUDGE




                                         2
